Citation Nr: 1738633	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include any residuals thereof, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for prostate cancer.  The Board notes that the medical evidence indicates that prostate cancer may no longer be active.  However, as the Veteran's claim on appeal encompasses all symptoms of prostate cancer, the Board has expanded the claim to include any residuals of prostate cancer, to be consistent with the Court's decision in Clemons.  

In July 2016, the Veteran submitted evidence that was not considered in the last adjudication by the Agency of Original Jurisdiction (AOJ) and indicated that he wished to waive initial review by the AOJ.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).

In August 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the record.  

The issue of entitlement to service connection for prostate cancer, to include any residuals thereof, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The credible evidence of record demonstrates that the Veteran's duties at the Udorn Royal Thai Air Force Base were performed at or near the base perimeter, and herbicide exposure is conceded on a facts found basis.

2.  The Veteran is diagnosed with diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was exposed to herbicides during active service in Thailand and that presumptive service connection is warranted for diabetes mellitus, type II.

Generally, to establish service connection, the evidence must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including diabetes mellitus, type II.  

The Board notes that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  As the Veteran did not serve in Vietnam, there can be no presumptive herbicide exposure based on Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).

VA's Adjudication Manual (M21-1) explains that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force Bases (RTAFBs).  M21-1, Part IV, Subpart ii. 1.H.5.a (accessed August 24, 2017).  The M21-1 directs that herbicide exposure be may be conceded on a facts-found basis if a veteran served in the Air Force in Thailand during the Vietnam Era at one of the listed bases, including Udorn RTAFB, if the veteran served as a security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii. 1.H.5.b (accessed August 24, 2017).

The Veteran contends that he was exposed to herbicides while stationed at Udorn RTAFB in performance of his duties in the communications center; he testified that the communications center was located next to the perimeter road in close proximity to the flight line fence.  Further, he asserts that he lived in barracks that were 60 feet away from the perimeter fence and within a defoliated area.  See August 2016 hearing transcript, at 3-4.  In support of his claim, he submitted photographs, to include a photograph of the barracks that showed no foliage around the barracks and beyond the perimeter fence and a map of the base that indicated the location of the barracks was near the perimeter.  He also claimed that he went into town and crossed the defoliated areas around the main gate.  

The Veteran's service records confirm that he served in the United States Air Force with a primary occupational specialty of communications center specialist.  Personnel records further note that he served with the 1973 Communications Squadron at Udorn RTAFB beginning in December 1971.  Regarding the credibility of his assertions that his duties at the communications center were performed near the perimeter of the air base in defoliated areas and that he lived in barracks near the perimeter, the Board notes that there is no evidence in the claims file that contradicts such statements, and his reports of working and living on or near the air base's perimeter are internally consistent.  In addition, the Board acknowledges that depictions of the Udorn RTAFB, coupled with the Veteran's discussion of the base's geography and photograph depicting the barracks demonstrate that the Veteran's duties as a communications center specialist and housing were on or near the perimeter of the base.  Accordingly, the Board finds the Veteran's lay statements to be credible, and herbicide exposure is conceded. 

In light of the fact that herbicide exposure is found and that there is a current diagnosis of diabetes mellitus, type II, service connection will be presumed under the provisions of 38 C.F.R. § 3.309(e) (2016).  The benefit sought on appeal is granted.


ORDER

Service connection is granted for diabetes mellitus, type II.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to service connection for prostate cancer, to include any residuals thereof, may be adjudicated.  Specifically, a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that presumptive service connection is warranted for prostate cancer.  As discussed above, exposure to herbicides has been conceded.  See M21-1, Part IV, Subpart ii. 1.H.5.b (accessed August 24, 2017); see also 38 C.F.R. § 3.309(e) (listing prostate cancer as a disease associated with exposure to an herbicide agent). 

Post-service medical records indicate a history of prostate cancer.  An October 2010 private medical record indicated the Veteran's past medical history included prostate cancer, with a prostatectomy in 2008.  Further, a November 2011 report of general information indicated the Veteran claimed he had erectile dysfunction due to prostate cancer.  

The Board finds sufficient evidence to warrant a VA examination in light of the Veteran's conceded herbicide exposure and evidence of post-service prostate cancer, as it is plausible that he has current symptoms or residuals of prostate cancer.  As such, remand is required so that an examination can be conducted to determine if the Veteran has any current residuals of prostate cancer.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since August 2012

2.	After completing any records development, schedule the Veteran for an examination to ascertain whether any prostate cancer, to include any residuals thereof, was present during the period of the claim.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner is directed to identify any diagnosis present during the period of the claim (since approximately 2011) related to prostate cancer or any residuals thereof.

A rationale must be provided for any opinion expressed.  The examiner should address the Veteran's contentions that erectile dysfunction is caused by prostate cancer.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


